Gileillan, C. J.
In this case, there was alease in writing of certain premises from plaintiff to S. Slosson & Son, for six months from November 25, 1872, which lease contained the clause, “A continuance of this lease for the term of one year, at the same rate, to be at the option of the party of the first part.” After the six months expired, S. Slosson & Son endorsed on the lease, “We hereby assign and set *374over to S. C. Wbitcher all our right, title and interest to the -within lease. * * Dated Saint Paul, the 28th day of May, 1873. S. Slosson & Son.”
Under this, the parties hereto wrote and signed, “This assignment satisfactory. William J. Cutler,
June 2, 1873. S. C. Wiiitcher.”
In the absence of proof of fraud, or other matter which would avoid this transaction as a contract, — and we see no such proof in the case, — these writings are conclusive upon two points : 1. that there was a continuance of the lease, as provided for by it; and, 2. that the lease, as continued, was assigned to S. C. Whitcher, and not to any one else. As there was a verdict for plaintiff below, on the basis that these two points were established, the verdict is in accordance ivith the latv, and the order denying a new trial is affirmed.